
	
		II
		110th CONGRESS
		2d Session
		S. 2649
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow an income tax exception to limitations on
		  personal casualty losses for losses occurring in tornado disaster
		  areas.
	
	
		1.Suspension of certain
			 limitations on personal casualty losses
			(a)In
			 generalParagraphs (1) and
			 (2)(A) of section 165(h) of the Internal Revenue Code of 1986 shall not apply
			 to losses described in section 165(c)(3) of such Code which arise in the
			 tornado disaster area on or after January 1, 2007, and before March 1, 2008,
			 and which are attributable to tornados.
			(b)Tornado
			 disaster areaFor purposes of this Act, the term tornado
			 disaster area means any area with respect to which a major disaster has
			 been declared by the President under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act on or after January 1, 2007, and
			 before March 1, 2008, by reason of damage attributable to tornados.
			
